COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-137-CV
 
IN RE TIMMY RAY CALDWELL                                                  RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered Relator=s
petition for writ of mandamus.  Nothing
in the record before us indicates that Relator=s
pre-conviction writ of habeas corpus was brought to the attention of the trial
court.[2]  See In re Villarreal, 96 S.W.3d 708,
710B11 (Tex.
App.CAmarillo
2003, orig. proceeding).  Accordingly, we
deny Relator=s petition for writ of mandamus
and his AMotion
For Evidentiary Hearing.@ 
PER CURIAM
 
PANEL: 
WALKER, LIVINGSTON, and MEIER, JJ.
 




DELIVERED: 
June 10, 2009




    [1]See
Tex. R. App. P. 47.4.


    [2]Although
the record filed by Relator contains a document purportedly seeking a hearing
in the trial court on his pre-conviction petition for writ of habeas corpus, it
is not file-stamped.  Our clerk=s office confirmed with
the trial court clerk that no such document was filed in the trial court.